Citation Nr: 0324482	
Decision Date: 09/19/03    Archive Date: 09/30/03	

DOCKET NO.  96-50 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1963 to February 
1965.

A review of the evidence of record discloses that the only 
disability for which service connection is currently in 
effect is the veteran's right knee disability.  A 10 percent 
disability rating has been in effect since 1995.

The evidence shows that the veteran has sought entitlement to 
service connection for kidney and sepsis condition, as well 
as for arthritis of the right hand, right elbow, and right 
hip.  A timely appeal was not perfected following a statement 
of the case which was issued in March 1999.  However, 
statements from the veteran and his representative subsequent 
thereto have been construed by the Board as a request to 
reopen the claim for service connection for the reported 
disabilities.  This matter is referred to the RO for 
appropriate consideration.


REMAND

Effective February 22, 2002, new regulations permitted the 
Board to obtain evidence, clarify the evidence, cure 
procedural defects, or perform any other action essential to 
appellate review in many appeals properly before it without 
remanding the case back to the RO.  See 38 C.F.R. §§ 19.9, 
19.31, 20.903 (2002).  The new rules also permitted the Board 
to consider additional evidence it had obtained without 
obtaining a waiver of initial RO review from the appellant.

The Board implemented procedures permitting Veterans Law 
Judges to divert Board personnel to undertake "the action 
essential for a proper appellate decision" in lieu of 
remanding the case to the RO.  However, in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d. 1339 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the regulatory 
provisions of 38 C.F.R. § 19.9 that allowed the Board to 
develop evidence on a claim.  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) and the amended rule codified at 
38 C.F.R. § 20.1304 were inconsistent with 38 U.S.C.A. 
§ 7104(a).  The Federal Circuit held that Section 19.9(a)(2) 
denies appellants "one review on appeal to the Secretary" 
when the Board considers additional evidence without having 
to remand the case to the RO for initial consideration and 
without having to obtain a waiver of the rights to initial RO 
review from the appellant.

In the instant case, a review of the record shows that VA 
accorded the veteran a rating examination in March 2003.  
Also, medical records pertaining to treatment and evaluation 
of the veteran at the Scott Air Force Base Medical Center in 
Illinois dating from 2000 have been associated with the 
claims folder.  The veteran and his representative have not 
been provided the opportunity to review the evidence added to 
the record.  Since the veteran and his representative have 
not waived his right to have the initial evidence considered 
initially by the RO, a remand of the case is required to 
comply with the recent changes in case law.

Also, a review of the record shows that the veteran has not 
been apprised of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 which became effective during the pendency of the 
appeal.  The VCAA and its implementing regulations require 
that VA provide specific notice to claimants regarding 
information needed to complete an application for benefits as 
well as specific notice regarding information or evidence 
required to substantiate a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA also has a duty to 
assist claimants in the development of their claims.  The 
United States Court of Appeals for Veterans Claims has 
strictly interpreted the requirements to provide the required 
notice and the duty to assist in the development of a claim.




In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
insure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001) are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
early 2003 for his service-connected 
right knee disability.  With any 
necessary authorization from him, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
him in response to this request which 
have not been previously secured.  Of 
particular interest are the records from 
the Scott Air Force Base Medical Center, 
Scott Air Force Base, Illinois, dating 
from 2003.

3.  The veteran should submit an updated 
VA Form 21-8940 (Veterans Application for 
Increased Compensation Based on 
Unemployability) in as much detail as 
possible.

4.  Then, the RO should readjudicate the 
issues of entitlement to a disability 
rating in excess of 10 percent for a 
right knee disability and the veteran's 
entitlement to a total compensation 
rating based on unemployability due to 
service-connected disability.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for a response.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this REMAND is to 
comply with governing adjudicative procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




